


Exhibit 10.22

ASSET PURCHASE AGREEMENT


by and among


TRANSCAT, INC.,

EXCALIBUR ENGINEERING, INC.,

CHRISTOPHER LAPLANTE FAMILY TRUST DATED 12/23/97

and

CHRISTOPHER M. LAPLANTE


Dated as of April 1, 2016

--------------------------------------------------------------------------------




Table of Contents

Article I. Definitions 1         1.1 Definitions 1 1.2 Accounting Terms 6 1.3
Other Definitional Provisions 6   Article II. Purchase and Sale 7 2.1 Transfer
of Purchased Assets 7 2.2 Excluded Assets 8 2.3 Use of Seller’s Name and Phone
Numbers 8 2.4 Purchase Price 8 2.5 Payment of Purchase Price 9 2.6 Adjustment to
Purchase Price 9 2.7 Holdback 11 2.8 Termination of Pre-Closing Escrow Agreement
11 2.9 Repayment of Indebtedness 11 Article III. Liabilities And Contracts 12
3.1 No Assumption of Liabilities or Contracts 12 3.2 Liabilities Assumed 12  
Article IV. Seller Parties’ Representations And Warranties 12 4.1 Organization,
Standing and Power 12 4.2 Authority for Transaction 13 4.3 No Conflict 13 4.4
Financial Statements 13 4.5 No Undisclosed Liabilities 14 4.6 Absence of Certain
Changes 14 4.7 Title 14 4.8 Compliance with Laws; Permits 14 4.9 Condition and
Sufficiency of Purchased Assets 14 4.10 Privacy Laws and Data Protection 15 4.11
Accounts Receivable 15 4.12 Inventory 15 4.13 Intellectual Property 15 4.14
Assigned Contracts 16 4.15 Other Contracts 16 4.16 Legal Proceedings 16 4.17 Tax
Matters 17 4.18 Insurance 17 4.19 Labor Relations and Employment Issues 17 4.20
Employee Benefits 18 4.21 Environmental Matters 21 4.22 Real Property 21 4.23
Product and Service Warranties 22 4.24 Relationship with Customers and Suppliers
22 4.25 Officers, Directors and Shareholders 22


i

--------------------------------------------------------------------------------




4.26 Brokers and Finders 22 4.27 Material Misstatements or Omissions 22  
Article V. Buyer’s Representations and Warranties 22        5.1  Organization,
Standing and Power 23 5.2 Authority for Transaction 23 5.3 No Conflict 23 5.4
Legal Proceedings 23 5.5 Brokers and Finders 23 5.6 Material Misstatements or
Omissions 23   Article VI. Survival and Indemnification 24 6.1 Survival or
Representations, Warranties and Covenants 24 6.2 Indemnification by Seller
Parties 24 6.3 Indemnification by Buyer 24 6.4 Limitations on Indemnification 25
6.5 Indemnification Claim Procedures 26 6.6 Recoupment Against Holdback 27 6.7
Tax Treatment of Indemnification Payments 28 6.8 Effect of Investigation 28  
Article VII. Closing 28 7.1 Closing 28 7.2 Closing Deliveries of Seller Parties
28 7.3 Closing Deliveries of Buyer 29   Article VIII. Further Covenants 30 8.1
Taxes 30 8.2 Expenses of the Parties 30 8.3 Confidentiality 30 8.4
Non-Disclosure; Non-Solicitation and Non-Competition 30 8.5 Consulting Agreement
31 8.6 Notices to and Consents of Third Parties 31 8.7 Further Assurances 31 8.8
Employees and COBRA Compliance 31 8.9 Uncollected Receivables 32   Article IX.
General Provisions 32 9.1 Amendment and Waiver 32 9.2 Assignment 32 9.3 Notices
32 9.4 Binding Effect 33 9.5 Governing Law; Venue 34 9.6 Effect of Agreement 34
9.7 Severability 34 9.8 Negotiated Transaction 34 9.9 Headings; Counterparts 34


ii

--------------------------------------------------------------------------------




Asset Purchase Agreement

This Asset Purchase Agreement, dated as of April 1, 2016, is made by and among
Transcat, Inc., an Ohio corporation (“Buyer”), Excalibur Engineering, Inc., a
California corporation (“Seller”), Christopher LaPlante Family Trust Dated
12/23/97 (the “Trust”) and Christopher M. LaPlante (“LaPlante”). Buyer, Seller,
the Trust and LaPlante are collectively referred to herein as the “Parties”, and
each is a “Party.”

RECITALS:

A. Seller wishes to sell and assign to Buyer, and Buyer wishes to purchase and
assume from Seller, the Purchased Assets and the Assumed Liabilities (as defined
in Section 1.1), subject to the terms and conditions set forth in this
Agreement.

B. The Trust is the sole shareholder of Seller. LaPlante is the sole trustee and
a beneficiary of the Trust and was previously a shareholder of Seller.

NOW, THEREFORE, the Parties agree as follows:

ARTICLE I. DEFINITIONS

1.1 Definitions. As used in this Agreement and, unless the context requires
otherwise, in each other agreement, document or instrument delivered under or in
connection with this Agreement:

“Accounts Receivable” has the meaning given to it in Section 2.1(d).

“Accrued Vacation Credit” has the meaning given to it in Section 8.8.

“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.

“Adverse Effect” means an effect in the condition (financial or otherwise),
properties, assets, liabilities, rights, obligations, Business or prospects of
Seller, which effect, individually or in the aggregate, is materially adverse to
such condition, properties, assets, liabilities, rights, obligations,
operations, Business or prospects of Seller, or which is materially adverse to
Seller’s ability to consummate the transactions contemplated hereby.

“Affiliate” means, with respect to a Party, any Person that directly or
indirectly controls, is controlled by, or under common control with, such Party.

“Agreement” means this Asset Purchase Agreement, together with all Exhibits and
Schedules hereto.

“Assigned Contracts” has the meaning given to it in Section 2.1(f).

“Assignment and Assumption Agreement” has the meaning given to it in Section
7.2(d).

--------------------------------------------------------------------------------




“Assumed Liabilities” has the meaning given to it in Section 3.2.

“Balance Sheet Date” means December 31, 2015.

“Business” means Seller’s business of providing commercial instrument
calibration and test equipment repair services and new and used product sales
and rentals.

“Buyer” has the meaning given to it in the preamble.

“Buyer Indemnified Parties” has the meaning given to it in Section 6.2

“Cap” has the meaning given to it in Section 6.4(a).

“Closing” means the closing of the purchase and sale hereunder.

“Closing Date” means the date of the Closing, as defined in Section 7.1.

“Closing Date Indebtedness” has the meaning given to it in Section 2.9.

“Closing Date Working Capital” means the value, as of the Closing, of the
portion of the Purchased Assets which would be identified as current assets,
less the aggregate amount of current Liabilities included in the Assumed
Liabilities, all as determined in accordance with GAAP and in accordance with
the terms and conditions of, and subject to the adjustments described in,
Section 2.6.

“Closing Statement” has the meaning given to it in Section 2.4.

“Closing Statement Adjustment” has the meaning given to it in Section 2.4.

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, Section 4980B of the Code, Title I Part 6 of ERISA, and any similar
state group health plan continuation Law.

“Code” means the Internal Revenue Code of 1986, as amended.

“Consulting Agreement” has the meaning given to it in Section 8.5.

“Contracts” means and includes all contracts, subcontracts, agreements, leases,
options, notes, bonds, mortgages, indentures, deeds of trust, collateral
assignments of lease and rights, guarantees, warranties, licenses, franchises,
permits, purchase orders, arrangements, transactions, commitments, undertakings
and understandings of every kind, written or oral.

“Customer” has the meaning given to it in Section 4.24.

“Deemed Acceptance” has the meaning given to it in Section 6.5(b).

“Deposit” means the deposit, in the aggregate amount of $50,000, which Buyer is
holding in an escrow account pursuant to the Pre-Closing Escrow Agreement.

2

--------------------------------------------------------------------------------




“Dispute Notice” has the meaning given to it in Section 6.5(b).

“Employee Benefit Plan” has the meaning given to it in Section 4.20.

“Encumbrances” means and includes all liens, options, pledges, mortgages,
security interests, charges, adverse claims, rights, restrictions, burdens and
encumbrances of every kind.

“Environmental Laws” means any applicable Law, and any Governmental Order or
binding agreement with any Governmental Authority: (a) relating to pollution (or
the cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata); or (b)
concerning the presence of, exposure to, or the management, manufacture, use,
containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, production, disposal or remediation of
any Hazardous Substance.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any Person that is a member of “controlled group of
corporations” with, or is under “common control” with, or is a member of the
same “affiliated service group” with Seller, as defined in Section 414 of the
Code.

“Estimated Closing Date Working Capital” has the meaning given to it in Section
2.6(a).

“Estimated Increase Amount” has the meaning given to it in Section 2.6(a).

“Estimated Reduction Amount” has the meaning given to it in Section 2.6(a).

“Excluded Assets” has the meaning given to it in Section 2.2.

“Existing Leases” has the meaning given to it in Section 4.22(b).

“Final Closing Date Working Capital” has the meaning given to it in Section
2.6(b).

“Final Increase Amount” has the meaning given to it in Section 2.6(c).

“Final Reduction Amount” has the meaning given to it in Section 2.6(c).

“Financial Statements” has the meaning given to it in Section 4.4.

“GAAP” means, at any time, United States generally accepted accounting
principles, methods and practices, consistently maintained and applied
throughout the periods referenced.

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.

3

--------------------------------------------------------------------------------




“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

“Hazardous Substance” means any (a) substance, gas, material or chemical which
poses or may pose a hazard to human health or safety, (b) toxic substance or
hazardous waste, substance or related material, or any pollutant or contaminant,
or (c) asbestos, urea formaldehyde foam insulation, petroleum and petroleum
by-products and which, in each case described above in (a), (b) and (c), is now
subject to any Environmental Law.

“Holdback Amount” has the meaning given to it in Section 2.7.

“Holdback Period” means the period beginning on the Closing Date and ending on
the date that is nine months after the Closing Date.

“Indebtedness Repayment Amount” has the meaning given to it in Section 2.9.

“Indemnified Party” has the meaning given to it in Section 6.5(a).

“Indemnifying Party” has the meaning given to it in Section 6.5(a).

“Intellectual Property” has the meaning given to it in Section 4.13(a).

“Inventory” has the meaning given to it in Section 2.1(c).

“Irvine Lease” means the Lease Agreement, in substantially the form attached
hereto as Exhibit A, to be entered into by Buyer and MelChris with respect to
the Irvine Property as of the Closing Date.

“Irvine Property” means the real property located at 9201 Irvine Blvd., Irvine,
California, which is owned by MelChris and leased to Seller, as more
particularly described in Schedule 4.22.

“Knowledge” means, with respect to a Party, the actual or constructive knowledge
of such Party, after due inquiry. When used with respect to Seller, Knowledge
shall include only the Knowledge of LaPlante and Wirth.

“LaPlante” has the meaning given to such term in the preamble.

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, or other requirement of any
Governmental Authority.

“Leased Real Property” has the meaning given to it in Section 4.22.

“Liability” means any liability, obligation, claim against or Contract of Seller
of any kind or nature, at any time existing or asserted, whether or not accrued,
whether fixed, contingent or otherwise, whether known or unknown, and whether or
not recorded on the books and records of Seller, arising out of or by reason of
this or any other transaction or event occurring prior or subsequent to the
Closing.

4

--------------------------------------------------------------------------------




“Losses” means losses, damages, liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind,
including reasonable attorneys’ fees and the cost of enforcing any right to
indemnification hereunder.

“MelChris” means MelChris Holding, LLC, a California limited liability company
that is an Affiliate of LaPlante.

“Net Adjustment Payment” has the meaning given to it in Section 2.6(c).

“Notice of Claim” has the meaning given to it in Section 6.5(a).

“Party” or “Parties” have the meanings given to such terms in the preamble.

“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.

“Person” means and includes any individual, partnership, corporation, trust,
unincorporated organization or other entity or Government Authority.

“Personal Information” means the type information regulated or subject to
Privacy Laws and collected, used, disclosed or retained by Seller including
information regarding Seller’s clients, customers, suppliers, employees, agents,
dependent and independent contractors including an individual’s name, address,
age, gender, identification or social insurance number, income, citizenship,
employment, assets, liabilities, payment records, credit information, personal
and professional references and health and/or medical records.

“Pre-Closing Escrow Agreement” means the escrow letter agreement dated as of
December 14, 2015 among Buyer, Seller and LaPlante.

“Privacy Laws” means all applicable Laws governing the collection, use,
disclosure or retention of Personal Information.

“Purchased Assets” means the assets being purchased and sold hereunder, as
defined in Section 2.1.

“Purchased IP” has the meaning given to it in Section 4.13(b).

“Purchase Price” has the meaning given to it in Section 2.4.

“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

“Restrictive Covenant Agreement” has the meaning given to it in Section 8.4.

“Restrictive Covenant Payment” has the meaning given to it in Section 2.5(b).

“Seller” has the meaning given to it in the preamble.

5

--------------------------------------------------------------------------------




“Seller Parties” means, collectively, Seller, the Trust and LaPlante.

“Seller Indemnified Parties” has the meaning given to it in Section 6.3.

“Target Working Capital Ceiling” means $215,000.

“Target Working Capital Floor” means $115,000.

“Tax Clearance Certificate” has the meaning given to it in Section 8.1(c).

“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, documentary, franchise,
registration, profits, license, lease, service, service use, withholding,
payroll, employment, unemployment, estimated, excise, severance, environmental,
stamp, occupation, premium, property (real or personal), real property gains,
windfall profits, customs, duties or other taxes, fees, assessments or charges
of any kind whatsoever, together with any interest, additions or penalties with
respect thereto and any interest in respect of such additions or penalties.

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.

“Third Party Action” has the meaning given to it in Section 6.5(d).

“Transaction Documents” means this Agreement, the Consulting Agreement, the
Restrictive Covenant Agreement, the Assignment and Assumption Agreement, the
Irvine Lease, the bill of sale and the other agreements and instruments required
to be delivered at the Closing pursuant to Section 7.2 or Section 7.3.

“Trust” has the meaning given to such term in the preamble.

“Trust Agreement” means the Second Amendment to and Complete Restatement of the
Christopher LaPlante Family Trust dated 12/23/97, dated as of February 19, 2016.

“Uncollected Receivables” has the meaning given to it in Section 8.9.

“Wirth” means Joseph Wirth, Seller’s director of operations prior to Closing.

1.2 Accounting Terms. Subject to the provisions of Section 4.4 with respect to
the Financial Statements, as used in this Agreement and, unless the context
requires otherwise, in each other agreement, document or instrument delivered
under or in connection with this Agreement, all accounting terms not otherwise
defined herein or therein shall have the meanings assigned to them in accordance
with GAAP.

1.3 Other Definitional Provisions. Unless the context requires otherwise,
references to “Articles” and “Sections” are to the Articles or Sections of this
Agreement, and references to “Exhibits” and “Schedules” are to the Exhibits and
Schedules annexed hereto. Any of the terms defined in this Article I may, unless
the context requires otherwise, be used in the singular or the plural depending
on the reference. Wherever used herein, the masculine pronoun shall include the
feminine and the neuter, as appropriate in the context. With respect to any
matter or thing, “including” or “includes” means including but not limited to
such matter or thing. All references to currency contained in this Agreement
shall be to United States currency. Except as otherwise specifically provided in
this Agreement, all references to numbers of “days” shall mean calendar days.

6

--------------------------------------------------------------------------------




ARTICLE II. PURCHASE AND SALE

2.1 Transfer of Purchased Assets. Subject to all of the terms and conditions of
this Agreement, at the Closing Seller shall sell, transfer, convey, assign and
deliver to Buyer, free and clear of all Encumbrances, and Buyer shall purchase
and accept from Seller, all of the assets, of every nature and description
whatsoever and wherever situated, tangible or intangible, owned by Seller on the
Closing Date (collectively, the “Purchased Assets”), including the following
(but excluding the Excluded Assets):

(a) Seller’s leasehold interest in the Leased Real Property (subject, in the
case of the Irvine Property, to modification pursuant to the Irvine Lease);

(b) all of Seller’s tangible personal property, including equipment, machinery,
furniture, fixtures, leasehold improvements, vehicles and supplies, including
without limitation those described in Schedule 2.1(b), together with related
product warranties;

(c) all of Seller’s inventory, raw materials, work in progress and finished
goods (collectively, the “Inventory”);

(d) all of Seller’s accounts receivable and notes receivable and interest
receivable thereon (collectively, the “Accounts Receivable”);

(e) all of Seller’s deposits (including security deposits) and prepaid expenses,
all as more particularly described in Schedule 2.1(e);

(f) all of Seller’s interest in and to all of the Contracts identified in
Schedule 2.1(f) (collectively, the “Assigned Contracts”);

(g) all of Seller’s interest in and to (1) all patents, applications for
patents, copyrights, license agreements (including software license agreements),
assumed names, trade names, trademark and/or service mark registrations,
applications for trademark and/or service mark registrations, trademarks and
service marks of Seller, as more particularly described in Schedule 2.1(g), and
all variants thereof, including all of Seller’s rights to use the name
“Excalibur Engineering” to the exclusion of Seller; (2) all of Seller’s rights
in and to client information, client lists, and candidate/prospect lists; (3)
all telephone numbers, fax numbers, telephone directory advertising, web sites,
domain names, domain leases, and e-mail addresses used or held for use in the
Business, all as identified on Schedule 2.1(g); (4) all of Seller’s other
proprietary information, including trade secrets, know-how, product designs and
specifications, operating data and other information pertaining to the Business;
and (5) the goodwill associated with the Business;

7

--------------------------------------------------------------------------------




(h) all Permits necessary for or incident to the operation of the Business, to
the extent assignable;

(i) all of Seller’s business and operational records relating to the Business,
including employee records (to the extent permitted under applicable Law),
office and sales records, blueprints, marketing strategies, business plans,
studies and inventory lists and records (but expressly excluding Seller’s
capital stock records, corporate minute books, bank account records and Tax
Returns); and

(j) all other assets of Seller, not described above, which are either (1)
reflected on the Financial Statements and not disposed of by Seller in the
ordinary course of business between the Balance Sheet Date and the Closing Date,
or (2) acquired by Seller in the ordinary course of business between the Balance
Sheet Date and the Closing Date.

2.2 Excluded Assets. Notwithstanding the provisions of Section 2.1, the
“Purchased Assets” shall not include, and Buyer shall not acquire hereunder
(collectively, the “Excluded Assets”): (i) any of the capital stock of Seller,
(ii) any Employee Benefit Plan, or any interest therein or right thereunder
(including, without limitation, any assets of Seller’s 401(k) plan included in
the Employee Benefit Plans), (iii) Seller’s capital stock records, corporate
minute books, bank account records and Tax Returns, (iv) Seller’s cash,
cash-equivalents and securities, or (v) the assets identified on Schedule 2.2.

2.3 Use of Seller’s Name and Phone Numbers. In furtherance of the purchase and
sale of the Purchased Assets hereunder, immediately upon the Closing the Seller
Parties shall cause Seller’s corporate name to be changed to a name completely
dissimilar to “Excalibur Engineering, Inc.”, and thereafter shall not adopt,
use, cause to be used, or approve or sanction the use of such name, or any name
so similar as to cause confusion therewith, or any other trade name or assumed
name listed in Schedule 2.1(g). Promptly after the Closing, Seller shall
discontinue use of its existing business telephone numbers and shall take all
reasonable action (at no cost to Seller) and sign all documents as may be
reasonably necessary to make such telephone numbers available for use by Buyer.

2.4 Purchase Price. Subject to the provisions of this Agreement (including,
without limitation, the adjustments set forth in Section 2.6, the total purchase
price for the Purchased Assets and the Restrictive Covenant Agreement shall be
$7,350,000 (the “Purchase Price”). The Purchase Price shall be allocated among
the Purchased Assets and to the Restrictive Covenant Agreement as set forth in
Schedule 2.4. The Purchase Price shall be payable to Seller and LaPlante in
accordance with the provisions of Section 2.5. At the Closing, the Parties shall
execute a funds flow memorandum and closing statement in a form acceptable to
the Parties (the “Closing Statement”) that sets forth the calculation of the
Closing Cash Payment pursuant to Section 2.5(a), and may include certain other
adjustments or credits to the Purchase Price (and the Closing Cash Payment) that
are not otherwise adjusted for pursuant to Section 2.6 and are agreed upon by
the Parties (the “Closing Statement Adjustment”).

8

--------------------------------------------------------------------------------




2.5 Payment of Purchase Price. Subject to the adjustment described in Section
2.6 and all of the terms and conditions of this Agreement, at the Closing:

(a) Buyer shall pay to Seller, by wire transfer of immediately available funds
to an account designated in writing by Seller, an amount (the “Closing Cash
Payment”) equal to (i) the Purchase Price, (ii) less the Holdback Amount, (iii)
less the Restricted Covenant Payment, (iv) less the Estimated Reduction Amount,
if any, (v) plus the Estimated Increase Amount, if any, (vi) less the
Indebtedness Repayment Amount, and (vii) plus or less, as the case may be, the
Closing Statement Adjustment, if any;

(b) Buyer shall pay to LaPlante the sum of $100,000, by wire transfer of
immediately available funds to an account designated in writing by LaPlante, in
consideration for LaPlante’s execution and delivery of the Restrictive Covenant
Agreement (the “Restrictive Covenant Payment”);

(c) Buyer shall pay the Indebtedness Repayment Amount in accordance with Section
2.9; and

(d) Buyer shall hold the Holdback Amount in accordance with Section 2.7.

2.6 Adjustment to Purchase Price. The Purchase Price shall be subject to
adjustment in accordance with the following procedures:

(a) On the business day immediately prior to the Closing Date, Seller shall
deliver to Buyer a good faith estimate of the Closing Date Working Capital,
which shall be determined in accordance with GAAP (the “Estimated Closing Date
Working Capital”); provided, however, that for purposes of determining the
Closing Date Working Capital (including the Estimated Closing Date Working
Capital and the Final Closing Date Working Capital), the Accrued Vacation Credit
shall be treated as an Assumed Liability. Seller shall include with such
estimate statements setting forth in detail the Purchased Assets (including,
without limitation, an itemized list of Accounts Receivable, with aging
schedule, and prepaid expenses) and the Assumed Liabilities included in its
calculation of the Estimated Closing Date Working Capital. If the Estimated
Closing Date Working Capital is less than the Target Working Capital Floor, then
the Purchase Price and, as provided in Section 2.5(a), the Closing Cash Payment
shall be reduced, on a dollar-for-dollar basis, by the amount by which the
Estimated Closing Date Working Capital is less than the Target Working Capital
Floor (the “Estimated Reduction Amount”). If the Estimated Closing Date Working
Capital is greater than the Target Working Capital Ceiling, then the Purchase
Price and, as provided in Section 2.5(a), the Closing Cash Payment, shall be
increased, on a dollar-for-dollar basis, by the amount by which the Estimated
Closing Date Working Capital is greater than the Target Working Capital Ceiling
(the “Estimated Increase Amount”). If the Estimated Closing Date Working Capital
is equal to or greater than the Target Working Capital Floor but less than or
equal to the Target Working Capital Ceiling, then neither the Purchase Price nor
the Closing Cash Payment shall be adjusted pursuant to this Section 2.6(a).

(b) Within 30 days after the Closing Date, Buyer shall prepare and deliver to
Seller the calculation of the Closing Date Working Capital. The calculation of
Closing Date Working Capital shall be prepared in accordance with GAAP. Buyer’s
calculation of the Closing Date Working Capital shall be final and binding on
the Parties for purposes of this Section 2.6 unless, within 10 days after
delivery thereof to Seller, Seller delivers to Buyer a written notice of dispute
specifying in reasonable detail the items in dispute. After delivery of such a
dispute notice, Seller and Buyer shall promptly negotiate in good faith with
respect to the subject of the dispute notice. The Closing Date Working Capital
finally determined under this Section 2.6(b) shall be referred to as the “Final
Closing Date Working Capital”. Without limiting any other rights or remedies
available to Buyer (including, without limitation, Section 6.2), Buyer may
include in its calculation of the Final Closing Date Working Capital all
accounts payable or other Liabilities of Seller existing as of the Closing Date
that Buyer pays or otherwise satisfies, whether or not such accounts payable or
Liabilities are identified as Assumed Liabilities on the schedule of accounts
payable that Seller delivers with its calculation of the Estimated Closing Date
Working Capital pursuant to Section (a).

9

--------------------------------------------------------------------------------




(c) Subject to the provisions of this Section 2.6(c), (i) if the Final Closing
Date Working Capital is less than the Target Working Capital Floor, then the
Purchase Price shall be reduced, on a dollar-for-dollar basis, by the amount by
which the Final Closing Date Working Capital is less than the Target Working
Capital Floor (the “Final Reduction Amount”); (ii) if the Final Closing Date
Working Capital is greater than the Target Working Capital Ceiling, then the
Purchase Price shall be increased, on a dollar-for-dollar basis, by the amount
by which the Final Closing Date Working Capital is greater than the Target
Working Capital Ceiling (the “Final Increase Amount”); and (iii) if the Final
Closing Date Working Capital is equal to or greater than the Target Working
Capital Floor but less than or equal to the Target Working Capital Ceiling, then
the Purchase Price shall not be adjusted pursuant to this Section 2.6(c).
Notwithstanding the foregoing, for purposes of determining the amount, if any,
due from Buyer or Seller as a result of the adjustments set forth in this
Section 2.6(c) (the “Net Adjustment Payment”), any Estimated Reduction Amount or
Estimated Increase Amount paid under Section 2.6(a) shall be applied to or
offset or netted against, as applicable, the Final Reduction Amount or Final
Increase Amount, as appropriate, so that the Net Adjustment Payment shall result
in the net aggregate amount of payments or adjustments made pursuant to Section
2.6(a) and Section 2.6(c) reflecting the adjustment, if any, that would be due
pursuant to this Section 2.6(c) based on the Final Closing Date Working Capital
and Buyer or Seller, as applicable, shall pay to the other the Net Adjustment
Payment so calculated, as provided in Section 2.6(d). For purposes of
clarification, if the Final Closing Date Working Capital is greater than the
Target Working Capital Floor but less than the Target Working Capital Ceiling
(resulting in there being no adjustment to the Purchase Price pursuant to this
Section 2.6(c)), but there was an adjustment to the Purchase Price made at
Closing pursuant to Section 2.6(a), then the Net Adjustment Payment shall be
equal to the Estimated Reduction Amount (which shall be returned and paid by
Buyer to Seller) or Estimated Increase Amount (which shall be returned and paid
by Seller to Buyer), as the case may be, calculated under Section 2.6(a).

(d) If the Purchase Price is reduced (or the Net Adjustment Payment is otherwise
due from Seller) pursuant to Section 2.6(c), then, within 10 days after
determination of the Final Closing Date Working Capital, the Seller Parties,
jointly and severally, shall pay to Buyer in cash the full amount of the Net
Adjustment Payment (or authorize Buyer in writing to offset such amount against
the Holdback Amount in accordance with Section 6.6). If the Seller Parties fail
to pay when due the amount of the Net Reduction Payment, if any, due from them
then, in addition to any other rights and remedies available to Buyer (and
notwithstanding any failure by the Seller Parties to authorize such offset as
provided above), Buyer shall have the right to offset such amounts against the
Holdback Amount, subject to and in accordance with the terms of Section 6.6. If
the Purchase Price is increased (or the Net Adjustment Payment is otherwise due
from Buyer) pursuant to Section 2.6(c), then Buyer shall pay to Seller, in cash,
within 10 days after determination of the Final Closing Date Working Capital,
the full amount of the Net Adjustment Payment. Any reduction or increase in the
Purchase Price made pursuant to this Section 2.6 shall be treated by the Parties
as an adjustment to the Purchase Price for income tax purposes, and the Parties
shall adjust the allocation of the Purchase Price as necessary to reflect such
adjustment.

10

--------------------------------------------------------------------------------




2.7 Holdback. As security for the obligations of the Seller Parties pursuant to
2.6(d) and Section 6.2, at the Closing, Buyer shall withhold from the Purchase
Price the sum of $735,000 (the “Holdback Amount”). Buyer shall hold the Holdback
Amount during the Holdback Period, pursuant to the terms of this Agreement.
Subject to and in accordance with the provisions of Section 6.6, Buyer shall
have the right to deduct from and set off against the Holdback Amount (A) any
Losses for which Buyer is entitled to indemnification from the Seller Parties
pursuant to Section 6.2; (B) any amounts due to Buyer from the Seller Parties
with respect to the Net Adjustment Payment pursuant to Section 2.6(d) (and not
otherwise paid by the Seller Parties pursuant to Section 2.6(d)); and (C) any
amounts due to Buyer from the Seller Parties with respect to Uncollected
Receivables pursuant to Section 8.9 (and not otherwise paid by the Seller
Parties pursuant to Section 8.9). Upon expiration of the Holdback Period, Buyer
shall pay to Seller, in immediately available funds, an amount equal to (i) the
Holdback Amount, less (ii) any amounts set off against the Holdback Amount
pursuant to Section 6.6, less (iii) any amounts that Buyer is permitted to
continue to hold pursuant to Section 6.6, plus (iv) interest, at the rate of
0.5% per annum, on the portion of the Holdback Amount payable to Seller (not
including amounts that Buyer is permitted to set off or continue to hold, as
described in clauses (ii) and (iii)) from the Closing Date to the date of
payment.

2.8 Termination of Pre-Closing Escrow Agreement. Effective upon Seller’s receipt
of the Closing Cash Payment, (a) the Pre-Closing Escrow Agreement is hereby
terminated, and neither Party shall have any further rights or obligations
thereunder, and (b) Seller hereby releases all rights and claims to the Deposit.

2.9 Repayment of Indebtedness. Seller hereby authorizes and directs Buyer to pay
at the Closing, on Seller’s behalf, the outstanding Liabilities of Seller as of
the Closing Date that are secured by any Encumbrances on the Purchased Assets
(the “Closing Date Indebtedness”). Seller has delivered to Buyer (a) payoff
statements indicating the full payoff amounts (including principal, interest,
prepayment penalties or fees, and all other charges due or payable in connection
with the payoff of the Closing Date Indebtedness) of the Closing Date
Indebtedness (collectively, the “Indebtedness Repayment Amount”) and (ii) wire
instructions for the repayment of the Indebtedness Repayment Amount. At the
Closing, Buyer shall pay or cause to be paid to the holders of the Closing Date
Indebtedness, in accordance with the payoff statements and wire instructions so
provided by Seller, the Indebtedness Repayment Amount, and Buyer’s payment of
the Indebtedness Repayment Amount shall be applied to the payment of the
Purchase Price payable to Seller pursuant to this Agreement, to the full extent
of the Indebtedness Repayment Amount so paid by Buyer.

11

--------------------------------------------------------------------------------




ARTICLE III. LIABILITIES AND CONTRACTS

3.1 No Assumption of Liabilities or Contracts. It is expressly understood and
agreed that Buyer does not assume nor shall it be liable for any Liability other
than the Assumed Liabilities that Buyer expressly assumes under Section 3.2.
Seller shall pay or make adequate provision for the payment of all of the
Liabilities of every kind and nature other than the Assumed Liabilities, and the
Seller Parties shall jointly and severally indemnify Buyer, as provided by
Section 6.2, with respect to all such Liabilities other than the Assumed
Liabilities.

3.2 Liabilities Assumed. Subject to all of the terms and conditions of this
Agreement, at the Closing Buyer shall assume and become responsible to perform
and discharge when due, to the extent the same have not been performed or
discharged by Seller prior to the Closing, only the following Liabilities
(collectively, the “Assumed Liabilities”):

(a) any account payable (other than a trade account payable to any Affiliate of
any of the Seller Parties) incurred by Seller in the ordinary course of business
that (i) remains unpaid as of the Closing Date and (ii) is set forth in a
schedule provided with Seller’s calculation of the Estimated Closing Date
Working Capital pursuant to Section 2.6(a); and

(b) the Liabilities arising on or after the Closing Date under the Assigned
Contracts, but only to the extent that such Liabilities do not relate to any
breach, default or violation by Seller of the Assigned Contracts prior to the
Closing Date.

Upon assumption by Buyer of the Assigned Contracts at Closing, Buyer shall be
entitled to all of Seller’s rights and benefits thereunder and shall relieve
Seller of its obligations to perform the same; provided, however, that nothing
herein contained shall relieve Seller of its obligations or Liabilities arising
thereunder or in connection therewith prior to such assumption by Buyer at the
Closing. Buyer shall indemnify Seller, as provided by Section 6.3, with respect
to all of the Assumed Liabilities from and after the Closing Date.

ARTICLE IV. SELLER PARTIES’ REPRESENTATIONS AND WARRANTIES

Each of the Seller Parties hereby jointly and severally represents and warrants
to Buyer, as of the Closing Date, as follows:

4.1 Organization, Standing and Power. Seller is a corporation duly organized,
validly existing and in good standing under the Laws of the State of California.
Seller has all necessary corporate power and authority to own, use and transfer
its properties and assets and to transact the Business as now being conducted.
Schedule 4.1 sets forth each jurisdiction in which Seller is licensed or
qualified to do business and except as set forth in Schedule 4.1 Seller is duly
licensed or qualified to do business and is in good standing in each
jurisdiction in which the ownership of the Purchased Assets or the operation of
the Business as currently conducted makes such licensing or qualification
necessary. Seller has no subsidiaries. Schedule 4.1 includes a list of all of
the holders of the outstanding capital stock of Seller, and the number of shares
held by each such holder. The Trust is a trust duly established and existing
under the laws of California and was established by the Trust Agreement.
LaPlante is the sole trustee of the Trust, and has the necessary power,
authority and capacity, on behalf of the Trust, to enter into this Agreement and
to perform the obligations of the Trust hereunder. The Trust Agreement remains
in full force and effect, and no proceedings have been instituted or are pending
for the termination, dissolution or liquidation of the Trust.

12

--------------------------------------------------------------------------------




4.2 Authority for Transaction. Seller’s execution and delivery of this Agreement
and all other Transaction Documents to which it is a party, its compliance with
the provisions hereof and thereof and the consummation of all of the
transactions contemplated hereby and thereby, have all been duly and validly
authorized by all necessary corporate action on the part of Seller, and this
Agreement and all other Transaction Documents to which Seller is a party are
valid and binding upon Seller in accordance with their respective terms. The
Trust’s execution and delivery of this Agreement and all other Transaction
Documents to which it is a party, its compliance with the provisions hereof and
thereof and the consummation of all of the transactions contemplated hereby and
thereby, have all been duly and validly authorized by all necessary action on
the part of the Trust and its trustee, and this Agreement and all other
Transaction Documents to which the Trust is a party are valid and binding upon
the Trust in accordance with their respective terms. LaPlante has full power and
authority to execute and deliver this Agreement and all other Transaction
Documents to which LaPlante is a party, to comply with the provisions hereof and
thereof and to consummate the transactions contemplated hereby and thereby. This
Agreement and all other Transaction Documents to which LaPlante is a party are
valid and binding upon LaPlante in accordance with their respective terms.

4.3 No Conflict. Neither the execution and delivery of this Agreement or any
other Transaction Document by the Seller Parties, nor compliance by the Seller
Parties with any of the provisions hereof or thereof, nor the consummation of
the transactions contemplated hereby or thereby, will:

(a) conflict with or result in a breach of any provision of Seller’s articles of
incorporation or by-laws or any provision of the Trust Agreement;

(b) except as set forth in Schedule 4.3, result in a default, or give rise to
any right of termination, cancellation or acceleration, under any term,
condition or provision of any Contract, Encumbrance or other instrument or
obligation to which any of the Seller Parties is a party or by which they or any
of their respective properties or assets may be bound;

(c) violate any Governmental Order or Law applicable to Seller or any of its
properties or assets; or

(d) require any consent, waiver or approval by, notice to or filing with any
Person, except for such consents, waivers, approvals, notices or filings set
forth in Schedule 4.3, all of which have been obtained, given or made.

4.4 Financial Statements. Seller has heretofore delivered to Buyer a true,
correct and complete copy of the unaudited balance sheets and related statements
of income for Seller for the fiscal years ended December 31, 2013, December 31,
2014 and December 31, 2015, respectively (collectively, the “Financial
Statements”). The Financial Statements are prepared from the books of account
and records of Seller. The Financial Statements fairly present Seller’s
financial position as at the dates thereof and the results of Seller’s
operations, changes in Seller’s financial position and other information of
Seller included therein for the periods or as at the dates therein set forth.

13

--------------------------------------------------------------------------------




4.5 No Undisclosed Liabilities. Seller has no Liabilities with respect to the
Business, except (a) those which are adequately reflected or reserved against in
the Financial Statements as of the Balance Sheet Date, and (b) those which have
been incurred in the ordinary course of business consistent with past practice
since the Balance Sheet Date and which are not, individually in excess of
$10,000 or in the aggregate in excess of $50,000.

4.6 Absence of Certain Changes. Except as disclosed in Schedule 4.6, since the
Balance Sheet Date, (a) Seller has conducted the Business only in the ordinary
course of business consistent with past practice, (b) there has not been any
material adverse change in the condition (financial or otherwise), assets,
Liabilities or Business of Seller, or any damage, destruction or loss, whether
or not covered by insurance, materially adversely affecting its properties or
the Business, and (c) Seller has not experienced any other change in the
Business resulting in or which could have an Adverse Effect.

4.7 Title. Seller has, and shall transfer to Buyer at the Closing, good title to
each item comprising the Purchased Assets, free and clear of all Encumbrances.

4.8 Compliance with Laws; Permits.

(a) Seller has complied, and is now complying in all material respects, with all
Laws applicable to ownership and use of the Purchased Assets or the operation of
the Business and, to the Knowledge of the Seller Parties, there is no basis for
any Action arising out of or in connection therewith. Seller has not received
any notice of any violation of any Law, and Seller is not party to any
settlement agreement or consent decree with continuing obligations or
restrictions on Seller. To the Knowledge of the Seller Parties, each item
comprising the Purchased Assets and the current uses thereof conform in all
material respects to all applicable Laws.

(b) All Permits required for Seller to conduct the Business as currently
conducted or for the ownership and use of the Purchased Assets have been
obtained by Seller and are valid and in full force and effect. All fees and
charges with respect to such Permits as of the date hereof have been paid in
full. Schedule 4.8(b) lists all current Permits issued to Seller which are
related to the conduct of the Business as currently conducted or the ownership
and use of the Purchased Assets, including the names of the Permits and their
respective dates of issuance and expiration. No event has occurred that, with or
without notice or lapse of time or both, would reasonably be expected to result
in the revocation, suspension, lapse or limitation of any Permit set forth in
Schedule 4.8(b).

4.9 Condition and Sufficiency of Purchased Assets. Except as set forth in
Schedule 4.9, each material item of tangible property included in the Purchased
Assets is in good condition and repair, ordinary wear and tear excepted, and
none of such tangible personal property is in need of maintenance or repairs
except for ordinary, routine maintenance and repairs that are not in the
aggregate material in nature or cost. Except for the Excluded Assets, the
Purchased Assets (i) constitute all of the assets, tangible and intangible, of
any nature whatsoever, used to operate the Business in the manner presently
operated by Seller, and (ii) include all of the operating assets of Seller. None
of the assets used or useful in the operation of the Business are owned by the
Trust or LaPlante.

14

--------------------------------------------------------------------------------




4.10 Privacy Laws and Data Protection. Seller has complied in all material
respects with all applicable Privacy Laws. There are no restrictions on the
collection, use, disclosure and retention of Personal Information by Seller
except as provided by Privacy Laws. With respect to the Business, Seller has
established, implemented, updated, maintained and enforced such policies,
programs, procedures, contracts and systems with respect to the collection, use,
storage, transfer, retention, deletion, destruction, disclosure and other forms
of processing of any and all Personal Information as are consistent and
compliant with practice and standards typical for companies of comparable size
to Seller that conduct businesses similar to the Business. The Seller Parties do
not have any Knowledge of any actual, suspected or threatened (i) breach,
misappropriation, or unauthorized disclosure, access, use, dissemination or
modification of any Personal Information; or (ii) breach or violation of any of
Seller’s policies, programs, procedures, contracts and systems described in this
Section 4.10.

4.11 Accounts Receivable. The Accounts Receivable (a) have arisen from bona fide
transactions entered into by Seller involving the sale of goods or the rendering
of services in the ordinary course of business consistent with past practice;
(b) constitute only valid, undisputed claims of Seller that, to the Knowledge of
Seller, are not subject to any claims of set-off or other defenses or
counterclaims or disputes, other than normal cash discounts accrued in the
ordinary course of business consistent with past practice; and (c) subject to
the reserve for bad debts, if any, shown on the Financial Statements or, with
respect to Accounts Receivable arising after the Balance Sheet Date, on the
accounting records of the Business, are collectible in full within 90 days after
billing.

4.12 Inventory. Except for used, obsolete, damaged or defective items of
Inventory that have been written off or are not otherwise reflected in the
Financial Statements, all of the Inventory (i) consists of inventories of the
kind, quality and quantity regularly and currently used in the Business, and
(ii) is good and saleable (or rentable) condition.

4.13 Intellectual Property.

(a) “Intellectual Property” means any and all of the following in any
jurisdiction throughout the world: (A) trademarks and service marks, including
all applications and registrations and the goodwill connected with the use of
and symbolized by the foregoing; (B) copyrights, including all applications and
registrations related to the foregoing; (C) trade secrets and confidential
know-how; (D) patents and patent applications; (E) websites and internet domain
name registrations; and (F) other intellectual property and related proprietary
rights, interests and protections (including all rights to sue and recover and
retain damages, costs and attorneys' fees for past, present and future
infringement and any other rights relating to any of the foregoing).

(b) Schedule 2.1(g) lists all Intellectual Property included in the Purchased
Assets (“Purchased IP”). Seller is the sole and exclusive legal and beneficial
owner of all of the Purchased IP, free and clear of all Encumbrances, and has
the valid right to use all other Intellectual Property used in or necessary for
the conduct of the Business as currently conducted.

15

--------------------------------------------------------------------------------




(c) Seller’s prior and current use of the Purchased IP, and Seller’s conduct of
the Business as currently conducted, has not and does not infringe, violate,
dilute or misappropriate the Intellectual Property of any Person. To the
Knowledge of the Seller Parties, no Person is infringing, misappropriating,
diluting or otherwise violating any of the Purchased IP.

(d) There are no Actions (including any oppositions, interferences or
re-examinations) settled, pending or, to the Knowledge of the Seller Parties,
threatened (including in the form of offers to obtain a license): (i) alleging
any infringement, misappropriation, dilution or violation of the Intellectual
Property of any Person by Seller in connection with the Business; ; (ii)
challenging the validity, enforceability, registrability or ownership of any of
the Purchased IP or Seller’s rights with respect to any Purchased IP; or (iii)
by Seller or any other Person alleging any infringement, misappropriation,
dilution or violation by any Person of any Purchased IP. Seller is not subject
to any outstanding or prospective Governmental Order (including any motion or
petition therefor) that does or would restrict or impair the use of any
Purchased IP or restrict the licensing thereof to any Person.

(e) None of the past or present employees, officers, directors or shareholders
of Seller has any rights in any of the Purchased IP or in any inventions,
whether or not patented, which have been or are used by Seller in the Business
or which pertain to the Business.

4.14 Assigned Contracts. Each of the Assigned Contracts is valid and binding, in
full force and effect and, except for obtaining any consents, waivers or
approvals or giving any notice listed in Schedule 4.3, is fully assignable to
and assumable by Buyer, so that immediately after the Closing, Buyer will be
entitled to the full benefits thereof. None of Seller or, to the Knowledge of
the Seller Parties, any other party thereto is in breach of or default under (or
is alleged to be in breach of or default under), or has provided or received any
notice of any intention to terminate, any Assigned Contract. To the Knowledge of
the Seller Parties, no event or circumstance has occurred that, with or without
notice or lapse of time or both, would constitute an event of default under any
Assigned Contract or result in a termination thereof or would cause or permit
the acceleration or other changes of any right or obligation or the loss of
benefit thereunder. Seller has made available to Buyer complete and correct
copies of each Assigned Contract. There are no disputes pending or, to the
Knowledge of the Seller Parties, threatened under any Assigned Contract.

4.15 Other Contracts. Other than the Assigned Contracts, Seller is not a party
to, or otherwise bound by, any Contract or other instrument which is material or
necessary to the ownership of the Purchased Assets or the operation of the
Business or which has an Adverse Effect on any of the Purchased Assets or the
Business.

4.16 Legal Proceedings. Except as set forth in Schedule 4.16, there are no
Actions pending or, to the Knowledge of the Seller Parties, threatened against
or by Seller (a) relating to or affecting the Business, the Purchased Assets or
the Assumed Liabilities; or (b) that challenge or seek to prevent, enjoin or
otherwise delay the transactions contemplated by this Agreement. To the
Knowledge of the Seller Parties, no event has occurred or circumstances exist
that may give rise to, or serve as a basis for, any such Action. There are no
outstanding Governmental Orders and no unsatisfied judgments, penalties or
awards against, relating to or affecting the Business.

16

--------------------------------------------------------------------------------




4.17 Tax Matters. Seller has filed all federal, state, county and local Tax
Returns which are required to be filed prior to the date of this Agreement and
has paid or has reserved for the payment of all Taxes which have become due and
payable. All such Tax Returns are complete and accurate and disclose all Taxes
required to be paid. To the Knowledge of the Seller Parties, no event has
occurred which could impose on Buyer any successor or transferee liability for
any Taxes in respect of Seller, except as may occur by operation of law under
any Laws which provide for such liability upon the transfer of all or
substantially all of the assets of Seller. No examination or audit of any Tax
Return is currently in progress and no Governmental Authority is asserting, or
has threatened in writing to assert, against Seller any deficiency, proposed
deficiency or claim for additional Taxes or any adjustment thereof with respect
to any period for which a Tax Return has been filed, for which Tax Returns have
not yet been filed or for which Taxes are not yet due and payable. All amounts
required to be withheld by Seller (including from employees for income Taxes and
social security and other payroll Taxes) have been collected or withheld, and
either paid to the respective Taxing authorities, set aside in accounts for such
purpose, or accrued, reserved against and entered upon the books of Seller.

4.18 Insurance. Schedule 4.18 contains (a) a list and general description of all
fire, theft, casualty, liability, life, hospitalization, medical reimbursement
and other insurance coverage insuring the Purchased Assets, Seller and its
personnel and Business operations; and (b) with respect to the Business, the
Purchased Assets or the Assumed Liabilities, a list of all pending claims and
the claims history for Seller since January 1, 2013. There are no claims related
to the Business, the Purchased Assets or the Assumed Liabilities pending under
any such insurance policies as to which coverage has been questioned, denied or
disputed or in respect of which there is an outstanding reservation of rights.
Seller has provided to Buyer true and complete copies of the insurance policies
identified on Schedule 4.18.

4.19 Labor Relations and Employment Issues.

(a) Seller has made available to Buyer a true, correct and complete list setting
forth the names, date of hire, the rate of compensation (and the portions
thereof attributable to salary and bonuses, respectively), the amount of accrued
but unused vacation time as of the date of this Agreement, and work location of
all current employees of Seller. Seller has made available to Buyer a true,
correct and complete list setting forth the names of all employees of Seller
currently on short-term or long-term disability leave, workers’ compensation
leave, leave under the Family Medical Leave Act, and any other leave.

(b) Except as set forth in Schedule 4.19, (1) Seller has not entered into any
collective bargaining agreement or other contract with any employee, union,
labor organization or other employee representative or group of employees and,
to the Knowledge of the Seller Parties, no such organization or Person has made
or is making any attempt to organize or represent employees of Seller; (2) there
is no pending grievance or arbitration and no unsatisfied or unremedied
grievance or arbitration award against Seller or any agent, representative or
employee of Seller and, to the Knowledge of the Seller Parties, there is no
basis for any such grievance or arbitration; (3) there is no unfair labor
practice charge, pending trial of unfair labor practice charges, unremedied
unfair labor practice finding or adverse decision of the National Labor
Relations Board or administrative law judge thereof, against Seller or any
agent, representative or employee of Seller and, to the Knowledge of the Seller
Parties, there is no basis for any such unfair labor practice charge; and (4)
there is not pending or, to the Knowledge of the Seller Parties, threatened with
respect to Seller or its employees any labor dispute, strike or work stoppage.

17

--------------------------------------------------------------------------------




(c) Without limiting the generality of Section 4.8, Seller is in compliance in
all material respects with all applicable Laws, standards and Contracts relating
to employment, and the payment and withholding of Taxes and other similar
obligations, and Seller has not received any notice of any violation of any such
Law, standard or Contract.

(d) Except as set forth in Schedule 4.19, no current or former employee of
Seller is owed by Seller overtime pay (other than overtime pay for the current
payroll period), wages or salary for any period other than the current payroll
period, vacation, holiday or other time off or pay in lieu thereof (other than
time off or pay in lieu thereof earned in respect of the current year), or any
amount arising from any violation of any Law, or Contract relating to the
payment of wages, fringe benefits, wage supplements or hours of work.

4.20 Employee Benefits.

(a) Schedule 4.20 lists all employee benefit plans and collective bargaining,
employment or severance agreements or other similar arrangements which Seller or
any ERISA Affiliate, has ever sponsored, or maintained, or to which
contributions are made or have ever been made, or for which obligations have
been incurred, for the benefit of employees or former employees of Seller or any
ERISA Affiliate, or with respect to which Seller or any ERISA Affiliate could
have any Liability including, without limitation, (1) any “employee benefit
plan” (within the meaning of Section 3(3) of ERISA), (2) any profit-sharing,
stock bonus, deferred compensation, bonus, stock option, stock purchase,
restricted stock, equity incentive, phantom equity, pension, retirement,
retainer, compensation, consulting, severance, retention, indemnification,
welfare or incentive plan, agreement or arrangement, (3) any plan, agreement or
arrangement providing for “fringe benefits” or perquisites to employees,
officers, directors or agents, including but not limited to benefits relating to
automobiles, clubs, vacation, child care, parenting, sabbatical, sick leave,
tuition reimbursement, medical, dental, hospitalization, life insurance,
disability insurance and other types of insurance, whether written or unwritten,
and (4) any employment agreement. The plans, agreements and arrangements
described in this Section 4.20 are referred to herein as “Employee Benefit
Plans.”

(b) None of the Employee Benefit Plans is, and neither Seller nor any ERISA
Affiliate has ever contributed to or had any obligation to contribute to: (i) a
plan subject to Title IV of ERISA or Section 412 of the Code; (ii) a
“multiemployer plan” (within the meaning of Section 3(37) of ERISA); (iii) a
“multiple employer plan” (within the meaning of Section 413(c) of the Code);
(iv) any “voluntary employees’ beneficiary association” (within the meaning of
Section 501(c)(9) of the Code); or (v) any “multiple employer welfare
arrangement” (within the meaning of Section 3(40) of ERISA).

18

--------------------------------------------------------------------------------




(c) Seller has delivered to Buyer copies of all documents and summary plan
descriptions of the Employee Benefit Plans or summary descriptions of any such
Employee Benefit Plan not otherwise in writing, which documents and descriptions
are true, correct and complete in all respects. Seller has delivered to Buyer
true, correct and complete copies of the most recent determination letters,
advisory letters and opinion letters and the Forms 5500 filed in the most recent
three plan years with respect to any Employee Benefit Plan, including all
schedules thereto and financial statements with attached opinions of independent
accountants. Seller has delivered to Buyer summaries of material modifications
distributed since the most recent summary plan description and material
communications distributed within the last year to the participants of each
Employee Benefit Plan.

(d) Each Employee Benefit Plan (and any related trust agreement, insurance
contract or fund) has been maintained, funded and administered in accordance
with its terms and any applicable collective bargaining agreement, and each
Employee Benefit Plan, Seller and each ERISA Affiliate, is in compliance in all
material respects with the applicable provisions of ERISA, the Code and all Laws
applicable thereto. Seller has not incurred and could not reasonably be expected
to incur an employer shared responsibility penalty under Section 4980H of the
Code. None of Seller, any ERISA Affiliate, nor any Employee Benefit Plan
fiduciary has, with respect to the Employee Benefit Plans, engaged in a breach
of fiduciary duty or a non-exempt “prohibited transaction,” as such term is
defined in Section 4975 of the Code or Section 406 of ERISA.

(e) No Actions (other than routine claims for benefits in the ordinary course)
are pending or, to the Knowledge of the Seller Parties, threatened with respect
to any Employee Benefit Plan. No audits, inquiries, reviews, proceedings,
claims, or demands are pending with any Governmental Authority with respect to
any Employee Benefit Plan. There are no facts which could give rise to any
Liability in the event of any such Action, audit, review, or other proceeding.

(f) Each Employee Benefit Plan that is intended to be qualified under Section
401(a) of the Code has received a favorable determination letter (or an opinion
or advisory letter on which it is entitled to rely) from the Internal Revenue
Service that such Employee Benefit Plan is qualified under Section 401(a) of the
Code, and such determination letter, opinion letter or advisory letter has not
expired as of the date hereof (or, in the case of an expired determination
letter, the Employee Benefit Plan’s sponsor has a timely filed application for
an updated determination letter pending with the Internal Revenue Service and
has no reason to believe that a favorable determination letter will not be
issued). Each Employee Benefit Plan that is intended to be qualified under
Section 401(a) of the Code has been timely amended to reflect the provisions of
all statutory or regulatory changes requiring amendments for which the deadline
for amendment has passed. No event has occurred that will or could give rise to
the revocation of any applicable determination letter or the loss of the right
to rely on any applicable opinion or advisory letter, or the disqualification or
loss of tax-exempt status of any such Employee Benefit Plan or trust under
Sections 401(a) or 501(a) of the Code.

(g) Except as set forth in Schedule 4.20, no Employee Benefit Plan provides for
or continues medical or health benefits, or life insurance or other welfare
benefits (through insurance or otherwise) for any person or any dependent or
beneficiary of any person after such person’s retirement or other termination of
employment except as may be required by COBRA or applicable state Law, and there
has been no communication to any person that could reasonably be expected to
promise or guarantee any such benefits.

19

--------------------------------------------------------------------------------




(h) No condition exists as a result of which Seller or any ERISA Affiliate would
have any Liability, whether absolute or contingent, including any obligations
under the Employee Benefit Plans, with respect to any misclassification of a
Person performing services for Seller or an ERISA Affiliate as an independent
contractor or the employee of another entity rather than as an employee of
Seller or an ERISA Affiliate.

(i) Since January 1, 2015, Seller and its ERISA Affiliates have offered minimum
essential coverage (as described in Section 4980H of the Code) to their common
law employees who must be treated as “full-time employees” under Section 4980H
of the Code and its implementing regulations, and such coverage has satisfied
the affordability and minimum value standards under Section 4980H of the Code
and its implementing regulations.

(j) No common law employee of Seller or any ERISA Affiliate has been awarded an
applicable premium tax credit or cost-sharing reduction, as such terms are
defined under Section 4980H of the Code, with respect to health insurance
coverage purchased in a state or federal health insurance marketplace (also
known as an “exchange”) and neither Seller nor any ERISA Affiliate has
heretofore been and reasonably does not expect to be subject to any penalty
under Section 4980H of the Code with respect to any period prior to the Closing.

(k) Neither the execution of this Agreement nor the consummation of the
transactions contemplated by this Agreement will (either alone or upon the
occurrence of any additional or subsequent events): (i) entitle any individual
to severance pay or any other payment; (ii) accelerate the time of payment,
funding or vesting (other than vesting required due to the termination of
tax-qualified retirement plans, which shall not require an additional
contribution to such plans), or increase the amount of compensation due to any
such individual; (iii) increase the amount payable under or result in any other
material obligation pursuant to any Employee Benefit Plan; or (iv) result in
“excess parachute payments” within the meaning of Section 280G(b) of the Code.
No person is entitled to receive any additional payment (including any tax
gross-up or other payment) as a result of the imposition of the excise Taxes
required by Section 4999 of the Code.

(l) Each Employee Benefit Plan that is a “nonqualified deferred compensation
plan” (as defined in Section 409A(d)(1) of the Code) has been operated since
January 1, 2005, in compliance with the applicable provisions of Section 409A of
the Code, and since January 1, 2009 has been in documentary compliance with the
applicable provisions of Section 409A of the Code; and neither Seller nor any
ERISA Affiliate is or has been required to report any Taxes due as a result of a
failure of an Employee Benefit Plan to comply with Section 409A of the Code.
With respect to each Employee Benefit Plan, neither Seller nor any ERISA
Affiliate has any indemnity obligation for any Taxes or interest imposed or
accelerated under Section 409A of the Code.

20

--------------------------------------------------------------------------------




4.21 Environmental Matters. Seller is in compliance in all material respects
with all applicable Environmental Laws. None of the Seller Parties has received
any notice of any violation of Environmental Laws. Seller has not used the
Leased Real Property in any manner at any previous time for the storage,
disposal, treatment, processing, production, refinement, generation or other
handling of, any Hazardous Substances, except such Hazardous Substances that are
used in the ordinary course of Seller’s Business in compliance in all material
respects with applicable Environmental Laws. Neither Seller nor any of its
employees or agents, has ever disposed of liquid, solid or semi-solid wastes on
the Leased Real Property or on any other premises on which the Business is or
was conducted. To the Knowledge of the Seller Parties, (i) no portion of the
Irvine Property contains, or has been used in any manner at any previous time
for the storage, disposal, treatment, processing, production, refinement,
generation or other handling of (except in the ordinary course of business in
compliance in all material respects with applicable Environmental Laws), any
Hazardous Substances; and (ii) there has been no contamination, whether of soil,
groundwater or otherwise, on, in, under or about the Irvine Property.

4.22 Real Property.

(a) Except for its interest in the Leased Real Property, Seller does not own any
right, title or interest in any real property nor has Seller ever owned any real
property.

(b) Schedule 4.22 contains a list of all of the real property leased (or
otherwise used) by Seller in connection with the Business (collectively, the
“Leased Real Property”), and identifies each Contract under which such real
property is leased (the “Existing Leases”). Seller has delivered to Buyer true,
correct and complete copies of the Existing Leases, including all amendments,
modifications, notices or memoranda of lease thereto.

(c) With respect to each parcel of the Leased Real Property, except as limited
to the Irvine Property below or as set forth in Schedule 4.22, (i) the buildings
and improvements included in the Irvine Property (including, without limitation,
the roof, the walls and all plumbing, wiring, electrical, heating, air
conditioning, fire protection and other systems, as well as all paved areas,
included therein or located thereat) are in good working order, condition and
repair, reasonable wear and tear excepted, and are not in need of maintenance or
repairs except for maintenance or repairs which are routine, ordinary and are
not material in costs; (ii) Seller has received all approvals of all
Governmental Authorities (including Permits) required in connection with
Seller’s use and operation of the Leased Real Property, and Seller has operated
and maintained the Leased Real Property in accordance with all applicable Laws;
(iii) there are no Contracts granting to any person or entity (other than
Seller) the right of use or occupancy of any portion of the Leased Real
Property, and there are no Persons (other than Seller) in possession of any of
the Leased Real Property, excepting Leased Real Property that is shared or
multi-tenant property; and (iv) there are no outstanding options or rights of
first refusal or similar rights to purchase any of the Leased Real Property or
any portion thereof or interest therein. To the Knowledge of the Seller Parties,
no event or condition currently exists which would create a legal or other
impediment to the use of any of the Leased Real Property as currently used, or
would increase the additional charges or other sums payable by the tenant under
any Existing Lease (including, without limitation, any pending Tax reassessment
or other special assessment affecting the Leased Real Property). None of the
Seller Parties has received notice from any Governmental Authority of any
violations of any Law affecting any portion of the Leased Real Property. The
Leased Real Property is sufficient for the continued conduct of the Business
after the Closing in substantially the same manner as conducted prior to the
Closing and constitutes all of the real property necessary to conduct the
Business as currently conducted.

21

--------------------------------------------------------------------------------




4.23 Product and Service Warranties. Except for warranties under applicable Law
(if any) and except as set forth on Schedule 4.23, (a) there are no warranties,
express or implied, written or oral, with respect to the products and services
of the Business, and (b) there are no pending or, to the Knowledge of the Seller
Parties, threatened claims or Liabilities with respect to any such warranties.

4.24 Relationship with Customers and Suppliers. Seller has delivered to Buyer a
true, correct and complete list of each customer of Seller to whom Seller sold
products or services during the year ended December 31, 2014, the year ended
December 31, 2015, or the current year, together with, in each case, the amount
billed during such periods (each, a “Customer”). The Seller Parties have not
received notice from any Customer that such Customer is canceling or otherwise
materially reducing its usage or purchase of the products and services of
Seller, except as set forth in a written summary delivered to Buyer. The Seller
Parties have no grounds to believe that any Customer will cancel or otherwise
materially reduce its usage or purchase of the products and services of the
Business following the Closing. To the Knowledge of the Seller Parties, no
current supplier to Seller of items material to the conduct of the Business has
threatened to terminate or change the terms of its business relationship with
Seller for any reason.

4.25 Officers, Directors and Shareholders. Except as set forth on Schedule 4.25,
Seller does not have any business relationship, whether under any Contract or
otherwise, with any Person who is an officer, director or shareholder of Seller,
or any of their respective spouses, children or Affiliates, other than
employment relationships in the ordinary course of business. Except as set forth
on Schedule 4.25, no officer, director or shareholder of Seller, nor any spouse,
child or Affiliate thereof, has any interest in any competitor, supplier or
customer of Seller, except for immaterial interests in publicly held companies.

4.26 Brokers and Finders. None of the Seller Parties or any of their respective
officers, directors, employees or agents has employed any broker or finder or
incurred any Liability for any brokerage fees, commissions or finders’ fees in
connection with the transactions contemplated hereby.

4.27 Material Misstatements or Omissions. No representation or warranty of any
of the Seller Parties made in this Agreement, nor any Schedule, document,
statement, certificate or other information furnished or to be furnished to
Buyer by or on behalf of any of the Seller Parties pursuant hereto or in
connection with the transactions contemplated hereby, contains (or will when
furnished contain) any untrue statement of a material fact, or omits (or will
then omit) to state a material fact necessary in order to make the statement of
facts made therein not misleading.

ARTICLE V. BUYER’S REPRESENTATIONS AND WARRANTIES

Buyer represents and warrants to the Seller Parties, as of the Closing Date, as
follows:

22

--------------------------------------------------------------------------------




5.1 Organization, Standing and Power. Buyer is a corporation duly formed,
validly existing and in good standing under the Laws of the State of Ohio. Buyer
has all necessary corporate power and authority to execute and deliver this
Agreement and each other Transaction Document to which Buyer is a party, to
comply with the provisions hereof and thereof and to consummate the transactions
contemplated hereby and thereby.

5.2 Authority for Transaction. Buyer’s execution and delivery of this Agreement
and each other Transaction Document to which Buyer is a party, its compliance
with the provisions hereof and thereof and the consummation of all of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate action on the part of Buyer, and this
Agreement and each other Transaction Document to which Buyer is a party is valid
and binding upon Buyer in accordance with their respective terms.

5.3 No Conflict. Neither the execution and delivery of this Agreement or any
other Transaction Document by Buyer, nor compliance by Buyer with any of the
provisions hereof or thereof, nor the consummation of the transactions
contemplated hereby or thereby will:

(a) conflict with or result in a breach of any provision of Buyer’s articles of
incorporation or code of regulations;

(b) result in a default, or give rise to any right of termination, cancellation
or acceleration, under any term, condition or provision of any Contract,
Encumbrance or other instrument or obligation to which Buyer is a party or by
which it or any of its properties or assets may be bound;

(c) violate any Governmental Order or Law applicable to Buyer or any of its
properties or assets; or

(d) require any consent, waiver or approval by, notice to or filing with any
Person, except for such consents, waivers, approvals, notices or filings set
forth in Schedule 5.3, all of have been obtained, given or made.

5.4 Legal Proceedings. There is no Action pending or, to the Knowledge of Buyer,
threatened against or affecting Buyer or any of its assets which, if adversely
determined, would adversely affect the ability of Buyer to consummate the
transactions contemplated hereby.

5.5 Brokers and Finders. Neither Buyer nor any of its officers, directors,
employees or agents has employed any broker or finder or incurred any liability
for any brokerage fees, commissions or finders’ fees in connection with the
transactions contemplated hereby.

5.6 Material Misstatements or Omissions. No representation or warranty of Buyer
made in this Agreement, nor any Schedule, document, statement, certificate or
other information furnished or to be furnished to any of the Seller Parties by
or on behalf of Buyer pursuant hereto or in connection with the transactions
contemplated hereby, contains (or will when furnished contain) any untrue
statement of a material fact, or omits (or will then omit) to state a material
fact necessary in order to make the statement of facts made therein not
misleading.

23

--------------------------------------------------------------------------------




ARTICLE VI. SURVIVAL AND INDEMNIFICATION

6.1 Survival or Representations, Warranties and Covenants. Subject to the
provisions of this Agreement, the representations and warranties contained in
this Agreement shall survive the Closing and shall remain in full force and
effect until the date that is 18 months from the Closing Date; provided,
however, that the representations and warranties in Section 4.1, Section 4.2,
Section 4.7, Section 4.17, Section 4.20, Section 4.21, Section 5.1 and Section
5.2 (collectively, the “Fundamental Representations”) shall survive as hereafter
provided. The Fundamental Representations contained in Section 4.17, Section
4.20 and Section 4.21 shall survive the Closing and shall remain in full force
and effect for the full period of all applicable statutes of limitations (giving
effect to any waiver, mitigation or extension thereof) plus 30 days; and all of
the other Fundamental Representations shall survive indefinitely. All covenants
and agreements of the Parties contained herein shall survive the Closing
indefinitely or for the period explicitly specified therein.

6.2 Indemnification by Seller Parties. Subject to all of the terms and
conditions of this Agreement including, without limitation, Section 6.4, each of
the Seller Parties jointly and severally agrees to defend, indemnify and hold
harmless each of Buyer and its Affiliates and their respective Representatives,
successors and assigns (collectively, the “Buyer Indemnified Parties”), from and
against any and all Losses suffered, sustained, incurred or required to be paid
by any Buyer Indemnified Party arising out of, based upon, in connection with or
as a result of:

(a) any Liability, other than the Assumed Liabilities;

(b) any failure or breach of any representation or warranty of any of the Seller
Parties made in this Agreement or any other Transaction Document;

(c) any breach or nonfulfillment of any covenant or agreement of any of the
Seller Parties made in this Agreement or in any other Transaction Document;

(d) any Excluded Asset;

(e) any arrangements or agreements made or alleged to have been made by any of
the Seller Parties with any broker, finder or other agent in connection with the
transactions contemplated by this Agreement; or

(f) the Parties’ non-compliance with any applicable Laws of the State of
California pertaining to “bulk transfers” including, without limitation, Cal.
Rev. & Tax Code Sections 6811 and 6812 and the California Uniform Commercial
Code - Bulk Sales.

6.3 Indemnification by Buyer. Subject to all of the terms and conditions of this
Agreement including, without limitation, Section 6.4, Buyer shall be responsible
for, and hereby agrees to defend, indemnify and hold harmless the Seller Parties
and their respective Representatives, successors and assigns (collectively,
“Seller Indemnified Parties”), from and against any and all Losses suffered,
sustained, incurred or required to be paid by any Seller Indemnified Party
arising out of, based upon, in connection with or as a result of:

(a) any Assumed Liability;

24

--------------------------------------------------------------------------------




(b) any failure or breach of any representation or warranty of Buyer made in
this Agreement or any other Transaction Document;

(c) any breach or nonfulfillment of any covenant or agreement of Buyer made in
this Agreement or any other Transaction Document; or

(d) any arrangements or agreements made or alleged to have been made by Buyer
with any broker, finder or other agent in connection with the transactions
contemplated by this Agreement.

6.4 Limitations on Indemnification.

(a) Notwithstanding the provisions of Section 6.2 and except as provided in
Section 6.4(b), the aggregate liability of the Seller Parties under 6.2(b) for
Losses arising from breaches of representations and warranties (other than the
Fundamental Representations) shall not exceed, in the aggregate, an amount equal
to 25% of the Purchase Price (the “Cap”).

(b) Notwithstanding the provisions of Section 6.4(a), the Cap shall not apply to
(i) the Seller Parties’ indemnification obligations with respect to the matters
set forth in Section 6.2(a), Section 6.2(c), Section 6.2(d), Section 6.2(e), or
Section 6.2(f), (ii) any breach of the Fundamental Representations; (iii) the
Seller Parties’ obligations pursuant to Section 2.6; or (iv) any facts or
circumstances which constitute fraud, intentional misrepresentation or willful
misconduct by any of the Seller Parties.

(c) The obligation of the Seller Parties to indemnify Buyer Indemnified Parties
under Section 6.2(b) shall expire, with respect to any representation or
warranty, on the date on which the survival of such representation or warranty
shall expire in accordance with Section 6.1, except with respect to any Notice
of Claim which any Buyer Indemnified Parties have delivered to the Seller
Parties prior to such date, in which case the obligation of the Seller Parties
to indemnify Buyer Indemnified Parties shall continue until any Losses payable
to Buyer Indemnified Parties with respect to such Notice of Claim are finally
determined. Notwithstanding anything in this Agreement to the contrary, any
claims based on any facts or circumstances which constitute fraud, intentional
misrepresentation or willful misconduct by any of the Seller Parties shall not
be subject to the time limitations set forth in this Section.

(d) The obligation of Buyer to indemnify Seller Indemnified Parties under
Section 6.3(b) shall expire, with respect to any representation or warranty, on
the date on which the survival of such representation or warranty shall expire
in accordance with Section 6.1, except with respect to any Notice of Claim which
any Seller Indemnified Parties have delivered to Buyer prior to such date, in
which case the obligation Buyer to indemnify Seller Indemnified Parties shall
continue until any Losses payable to Seller Indemnified Parties with respect to
such Notice of Claim are finally determined. Notwithstanding anything in this
Agreement to the contrary, any claims based on any facts or circumstances which
constitute fraud, intentional misrepresentation or willful misconduct by Buyer
shall not be subject to the time limitations set forth in this Section.

25

--------------------------------------------------------------------------------




(e) Except as otherwise provided in this Section 6.4(e), the rights and remedies
that a Party may have against another Party for claims for a breach of any
representation, warranty, covenant or obligation under this Agreement are
exclusively governed by this Agreement. Except as otherwise provided in this
Section 6.4(e), to the extent permitted by applicable Law, any further claims
and remedies, irrespective of the nature, amount or legal basis, are hereby
expressly waived and excluded; provided, however, that nothing in this Section
6.4(e) shall limit any Person’s right to seek and obtain (a) any equitable
relief (including claims for specific performance, injunctive relief or other
equitable remedy) to which any Person shall be entitled or (b) any remedy on
account of any Party’s fraud, intentional misrepresentation or willful
misconduct; or (c) any rights or remedies available to any Party under or in
respect of the other Transaction Documents.

6.5 Indemnification Claim Procedures.

(a) If any Buyer Indemnified Party or Seller Indemnified Party (an “Indemnified
Party”) believes that it has suffered or incurred or will suffer or incur any
Losses for which it is entitled to indemnification under this Article VI, such
Indemnified Party shall deliver to the Party or Parties from whom
indemnification is being claimed (an “Indemnifying Party”) reasonably prompt
written notice of such claim setting forth, in reasonable detail, the nature and
basis of the claim and the amount thereof, to the extent known, and any other
relevant information in the possession of the Indemnified Party (a “Notice of
Claim”). The Notice of Claim shall be accompanied by any relevant documents in
the possession of the Indemnified Party relating to the claim. Subject to the
provisions of this Agreement including, without limitation, Section 6.4(c) and
Section 6.4(d), the failure of an Indemnified Party to give any Notice of Claim
required by this Section shall not affect any of such Party’s rights under this
Article VI or otherwise except and to the extent that such failure is actually
prejudicial to the rights and obligations of the Indemnifying Party.
Notwithstanding anything herein to the contrary, if any Notice of Claim relates
to a Third Party Action, the procedures of Section 6.5(d) shall apply to such
Third Party Action.

(b) After an Indemnified Party has delivered a Notice of Claim requesting
payment from an Indemnifying Party for any Losses, the Indemnifying Party shall,
within 30 days of receipt of such Notice of Claim, (i) pay to the Indemnified
Party, in immediately available funds, the amount of Losses, or (ii) deliver to
the Indemnified Party written notice (a “Dispute Notice”) advising the
Indemnified Party that it disputes the claim for indemnification. If, within 30
days of receipt of such Notice of Claim, the Indemnifying Party fails to pay
said amount to the Indemnified Party or deliver to the Indemnified Party a
Dispute Notice the Indemnifying Party shall be deemed to have accepted and
agreed to such claim for indemnification (a “Deemed Acceptance”) and the
Indemnified Party may exercise any and all legal or equitable remedies available
to the Indemnified Party under this Agreement or otherwise with respect to such
Losses.

(c) If, within such 30 day period following receipt of the Notice of Claim, the
Indemnifying Party delivers a Dispute Notice with respect to the Indemnified
Party’s claim for indemnification for Losses, the Indemnifying Party and the
Indemnified Party agree that, prior to commencing any litigation or other
proceedings against the other concerning any matter in which such Party intends
to claim a right of indemnification, they will negotiate in good faith to
resolve any dispute with respect to such claim and to provide each other with
all relevant information relating to such dispute. If the Indemnifying Party and
the Indemnified Party are unable to resolve any such dispute within 30 days of
the delivery of a Dispute Notice (or such longer period as the Parties may agree
upon), the Indemnifying Party or the Indemnified Party may thereafter commence
litigation or other proceedings to resolve such dispute. The successful Party in
any such proceeding shall be entitled to reimbursement from the non-successful
Party for any and all of the successful Party’s costs and expenses including,
without limitation, reasonable attorneys’ fees, incurred in connection with such
proceeding.

26

--------------------------------------------------------------------------------




(d) If any Notice of Claim relates to any Action against any Indemnified Party
by a third party (a “Third Party Action”), the Indemnifying Party shall be
entitled to participate in such Third Party Action and, at its option, assume
the defense thereof with its own counsel (to be reasonably satisfactory to the
Indemnified Party), at the Indemnifying Party’s sole expense, by providing
written notice to the Indemnified Party delivered within 30 days after the
Indemnifying Party receives the Notice of Claim; provided, however, that the
Indemnifying Party shall not have the right to assume the defense of any Third
Party Action if the Indemnified Party shall have one or more legal or equitable
defenses available to the Indemnified Party which are different from or in
addition to those available to the Indemnifying Party, and, in the reasonable
opinion of counsel for the Indemnified Party, counsel for the Indemnifying Party
could not adequately represent the interests of the Indemnified Party because
such interests could be in conflict with those of the Indemnifying Party. If the
Indemnifying Party shall assume the defense of any Third Party Action, the
Indemnified Party shall be entitled to participate in any Third Party Action at
its expense. The Indemnifying Party shall not consent to the entry of a judgment
with respect to the Third Party Action or enter into any settlement that
involves anything other than the payment of money by the Indemnified Party
without the Indemnified Party’s prior written consent (which shall not be
unreasonably withheld or delayed). Whether or not the Indemnifying Party assumes
the defense of any Third Party Action, the Indemnified Party shall not admit any
liability with respect to, or settle, compromise or discharge, such Third Party
Action without the Indemnifying Party’s prior written consent (which consent
shall not be unreasonably withheld). The Indemnified Party shall provide the
Indemnifying Party with access to its records and personnel relating to any such
Third Party Action during normal business hours and shall otherwise cooperate
with the Indemnifying Party in the defense or settlement thereof.

6.6 Recoupment Against Holdback. Subject to the notice, dispute and other
procedures in Section 6.5, the Seller Parties agree that any payments which may
be due to Seller from Buyer pursuant to Section 2.7 with respect to the Holdback
Amount may be used by Buyer to satisfy (i) Seller’s indemnification obligations
with respect to any claim for Losses required to be paid by the Seller Parties
pursuant to Section 6.2; (ii) any obligation of the Seller Parties to pay Buyer
the Net Adjustment Payment pursuant to Section 2.6(d), which right may be
exercised at any time after the Net Adjustment Payment is determined in
accordance with Section 2.6(b) (provided the Seller Parties do not otherwise
timely pay the Net Adjustment Payment to Buyer pursuant to Section 2.6(d)); and
(iii) any obligation of the Seller Parties to pay Buyer for Uncollected
Receivables pursuant to Section 8.9, which right may be exercised at any time
after Buyer’s delivery of notice of the Uncollected Receivables in accordance
with Section 8.9 (provided the Seller Parties do not otherwise timely pay the
amount of Uncollected Receivables to Buyer pursuant to Section 8.9). If, at the
time payment of the Holdback Amount is due to Seller pursuant to Section 2.7,
there is a pending Notice of Claim by Buyer against any of the Seller Parties
for indemnification pursuant to this Article VI, then Buyer may withhold from
the payment of the Holdback Amount then due to Seller an amount that Buyer
reasonably deems necessary to fully satisfy the claim described in such Notice
of Claim, and instead hold such amount until there is a final resolution of such
claim (at which time Buyer may set off the amount necessary to satisfy the
claim, and pay the balance, if any, to Seller). Any portion of the Holdback
Amount not so set-off or held pursuant to this Section 6.6 shall be timely paid
to Seller when due pursuant to Section 2.7.

27

--------------------------------------------------------------------------------




6.7 Tax Treatment of Indemnification Payments. All indemnification payments made
under this Agreement shall be treated by the Parties as an adjustment to the
Purchase Price for Tax purposes, unless otherwise required by Law.

6.8 Effect of Investigation. The representations, warranties and covenants of
the Indemnifying Party, and the Indemnified Party’s right to indemnification
with respect thereto, shall not be affected or deemed waived by reason of any
investigation made by or on behalf of the Indemnified Party (including by any of
its Representatives).

ARTICLE VII. CLOSING

7.1 Closing. The Closing shall take place simultaneously with the execution of
this Agreement on the date of this Agreement (the “Closing Date”), and the
Closing shall be deemed to occur effective as of 12:01 a.m. on the Closing Date.
The Closing shall take place at a location acceptable to the Parties, and may be
completed remotely through the exchange of signature pages by electronic means.
The Parties shall take such actions, including the delivery of documents in
escrow or by facsimile or e-mail, in order to facilitate completion on the
Closing Date of all of the transactions contemplated hereby. Each Party’s
obligations to consummate the transactions contemplated pursuant to this
Agreement shall be conditioned on the other Party delivering at the Closing each
of the documents or items required to be delivered by such other Party under
Section 7.2 or Section 7.3, as applicable.

7.2 Closing Deliveries of Seller Parties. At (or prior to) the Closing, the
Seller Parties shall deliver to Buyer the following:

(a) A certificate, duly executed by the Secretary of Seller, containing true,
correct and complete copies of the following:

(i) Certificate of the Secretary of the State of California, attesting to the
good standing of Seller in such jurisdiction as of a date reasonably proximate
to the Closing Date;

(ii) A copy of the certificate of incorporation of Seller and of all amendments
thereto, certified by the Secretary of the State of California;

(iii) A copy of the by-laws of the Seller as amended through the Closing Date;
and

(iv) a copy of all actions taken by Seller’s Board of Directors and by Seller’s
shareholders approving this Agreement and the transactions contemplated hereby;

28

--------------------------------------------------------------------------------




(b) A Bill of Sale, duly executed by Seller, in a form reasonably acceptable to
Buyer and Seller, conveying the Purchased Assets to Buyer free and clear of all
Encumbrances;

(c) Certificates of title for all title motor vehicles included in the Purchased
Assets, duly endorsed for transfer to Buyer;

(d) An Assignment and Assumption Agreement, duly executed by Seller, with
respect to each of the Assigned Contracts, in a form or forms reasonably
acceptable to Buyer and Seller (collectively, the “Assignment and Assumption
Agreement”), together with all consents and approvals as may be required in
connection with the assignment by Seller and the assumption by Buyer of the
Assigned Contracts;

(e) The Restrictive Covenant Agreement, duly executed by each of the Seller
Parties;

(f) The Consulting Agreement, duly executed by LaPlante;

(g) The Irvine Lease, duly executed by MelChris;

(h) A written acceptance of an employment offer letter whereby Wirth agrees to
become an employee of Buyer after Closing, duly executed by Wirth, as provided
in Section 8.8;

(i) A Non-Competition, Non-Solicitation and Non-Disclosure Agreement in favor of
Buyer in a form acceptable to Buyer, duly executed by Wirth;

(j) The Closing Statement, duly executed by each of the Seller Parties; and

(k) Such other instruments and documents necessary to transfer title in the
Purchased Assets to the Buyer or to consummate any of the other transactions
contemplated hereby as shall have been reasonably requested by counsel to Buyer
on or before the Closing Date.

7.3 Closing Deliveries of Buyer. At (or prior to) the Closing, Buyer shall
deliver to the Seller Parties the following:

(a) The Closing Cash Payment;

(b) The Irvine Lease, duly executed by Buyer;

(c) The Assignment and Assumption Agreement, duly executed by Buyer;

(d) The Consulting Agreement, duly executed by Buyer;

(e) The Closing Statement, duly executed by Buyer;

(f) An employment offer letter for Wirth, duly executed by Buyer, as provided in
Section 8.8; and

(g) Such other instruments and documents necessary to consummate any of the
transactions contemplated hereby as shall have been reasonably requested by
counsel to Seller on or before the Closing Date.

29

--------------------------------------------------------------------------------




ARTICLE VIII. FURTHER COVENANTS

8.1 Taxes.

(a) All sales or use Taxes payable by reason of the sale and transfer of any of
the Purchased Assets hereunder shall be paid by Buyer.

(b) Without limiting the generality of Section 3.1, Seller shall be and remain
responsible for all (and Buyer shall not assume any) Liabilities for Taxes of
Seller of any kind or description including, without limitation, any Taxes
relating to the Business, the Purchased Assets or the Assumed Liabilities for
periods prior to the Closing. Each of Seller and Buyer shall pay Taxes for which
it is responsible (and file all Tax Returns) when due.

(c) If requested by Buyer, Seller shall notify all of the Taxing authorities in
the jurisdictions that impose Taxes on Seller or where Seller has a duty to file
Tax Returns of the transactions contemplated by this Agreement in the form and
manner required by such Taxing authorities, if the failure to make such
notifications or receive any available tax clearance certificate (a “Tax
Clearance Certificate”) could subject the Buyer to any Taxes of Seller. If any
Taxing authority asserts that Seller is liable for any Tax, Seller shall
promptly pay any and all such amounts and shall provide evidence to Buyer that
such Liabilities have been paid in full or otherwise satisfied.

8.2 Expenses of the Parties. Except as otherwise expressly provided in this
Agreement, all expenses involved in the preparation, negotiation, authorization
and consummation of this Agreement and the transactions contemplated hereby,
including all fees and expenses of Representatives, shall be borne solely by the
Party who shall have incurred the same, and no other Party shall have any
responsibility with respect thereto.

8.3 Confidentiality. Except for necessary disclosure to such Party’s directors,
officers, employees, counsel, accountants, bankers and other agents, and except
for the disclosure contemplated by Section 8.6 or this Section 8.3, each Party
shall keep the provisions of this Agreement confidential both prior and
subsequent to the Closing Date. Without limiting the generality of the foregoing
and except as otherwise provided in this Section, no Party shall make any press
release or announcement with respect to the transactions contemplated hereby
without the prior consent of Buyer and Seller, unless such Party determines,
upon the advice of counsel, that such action is required by Law or the rules or
regulations of any stock exchange or relevant Governmental Authority to which
such party is subject. Notwithstanding anything in this Section 8.3 to the
contrary, following the Closing Buyer may, without the prior consent of Seller,
disclose in a press release or other format the existence of this Agreement with
Seller and such additional information related to the transactions contemplated
hereby as Buyer may be required to disclose under Law or the rules or
regulations of any stock exchange or relevant Governmental Authority.

8.4 Non-Disclosure; Non-Solicitation and Non-Competition. At the Closing, each
of the Seller Parties shall execute a Non-Competition, Non-Solicitation and
Non-Disclosure Agreement in favor of Buyer in the form attached hereto as
Exhibit B (the “Restrictive Covenant Agreement”).

30

--------------------------------------------------------------------------------




8.5 Consulting Agreement. At the Closing, Buyer and LaPlante shall execute a
Consulting Agreement in substantially the form attached hereto as Exhibit C (the
“Consulting Agreement”).

8.6 Notices to and Consents of Third Parties. Buyer and each of the Seller
Parties shall in a timely fashion give all notices to and make all filings with
all governmental authorities and other Persons required to be given or made by
such Party under any license, authorization, Contract or other instrument or
otherwise in connection with the transactions contemplated by this Agreement
including, without limitation, those described on Schedule 4.3 and Schedule 5.3.

8.7 Further Assurances. Each Party shall cooperate with the others, take such
further action, and execute and deliver such further documents, as may be
reasonably requested by any other Party in order to carry out the terms and
purposes of this Agreement. Without limiting the generality of the foregoing,
from and after the Closing Date:

(a) Each Party shall file all Tax Returns consistent with the allocation of the
Purchase Price set forth in Schedule 2.4, and no Party shall take any position
on audit or in litigation which is inconsistent with such allocation if such
position would result in the payment of any additional Tax by, or the
disallowance of any deduction or credit to, any other Party; and

(b) On the request of Buyer, the Seller Parties shall take such action and
deliver to Buyer such further instruments of assignment, conveyance or transfer
and other documents of further assurance as in the reasonable opinion of counsel
to Buyer may be reasonably desirable to assure, complete and evidence the full
and effective transfer, conveyance and assignment of the Purchased Assets and
possession thereof to Buyer, its successors and assigns, and the performance of
this Agreement by the Seller Parties in all respects. In addition, on the
request of Buyer, the Seller Parties shall provide Buyer with such advice and
assistance as may be reasonably necessary or appropriate to convey to Buyer the
proprietary information, know-how and other intellectual property included in
the Purchased Assets.

8.8 Employees and COBRA Compliance. Effective as of the Closing, Buyer shall
offer at-will employment to Wirth, on terms acceptable to Buyer. Whether or not
Buyer hires after the Closing any employees of Seller (including LaPlante or
Wirth), Seller shall be responsible for all compensation and benefits
(including, without limitation, salary, bonus, accrued vacation, any benefits
attributable to compensation and service earned prior to the Closing, and sick
pay) accruing prior to the Closing Date, except as otherwise provided in this
Section with respect to the Accrued Vacation Credit. Without limiting the
generality of Section 3.2, Buyer is not assuming any obligations or Liability
(i) to any of Seller’s employees for sick or vacation pay or other benefits
(except as otherwise provided in this Section with respect to the Accrued
Vacation Credit), or (ii) under any Employee Benefit Plan. With respect to any
employee of Seller that Buyer hires as of the Closing Date, Buyer shall
recognize, assume and honor, subject to and in accordance with Buyer’s vacation
policies, the unused and accrued vacation, as of the Closing Date, for all of
such employees, as set forth on a schedule delivered by Seller to Buyer on the
Closing Date (the “Accrued Vacation Credit”). Seller agrees and acknowledges
that all COBRA obligations arising with respect to the Purchased Assets or
Seller’s Business prior to or in connection with the transactions contemplated
by this Agreement are and shall remain the sole responsibility of Seller,
regardless of which Party is responsible under the COBRA regulations.
Notwithstanding the foregoing, in no event shall Seller have any COBRA
obligations with respect to an individual who experiences a COBRA qualifying
event under Buyer’s group health plan.

31

--------------------------------------------------------------------------------




8.9 Uncollected Receivables. If, during the eight-month period beginning on the
Closing Date (the “Collection Period”), Buyer does not collect in full any of
the Accounts Receivable of Seller included in the Purchased Assets, then Buyer
shall deliver to the Seller Parties written notice identifying all such Accounts
Receivable that were not so collected (“Uncollected Receivables”). Within 10
days of receipt of such notice from Buyer, the Seller Parties, jointly and
severally, shall pay to Buyer an amount equal to the lesser of: (a) $38,000 or
(b) the total amount of Uncollected Receivables (or authorize Buyer in writing
to offset such applicable amount against the Holdback Amount in accordance with
Section 6.6). If the Seller Parties fail to pay when due the amount of
Uncollected Receivables due pursuant to this Section then, in addition to any
other rights and remedies available to Buyer (and notwithstanding any failure by
the Seller Parties to authorize such offset as provided above), Buyer shall have
the right to offset such applicable amounts against the Holdback Amount, subject
to and in accordance with the terms of Section 6.6. Upon receipt of the
applicable payment from the Seller Parties for the Uncollected Receivables (or
upon offset of such amount from the Holdback Amount), Buyer shall assign,
without recourse, the Uncollected Receivables (or pro-rata portion thereof) to
Seller, and Seller shall thereafter be entitled to take reasonable actions to
collect, for Seller’s benefit, the Uncollected Receivables (or pro-rata portion
thereof). During the Collection Period, Buyer shall use commercially reasonable
efforts to collect the Accounts Receivable (but Buyer shall not be obligated to
bring collection actions to collect any such accounts from an account debtor).
Buyer shall apply amounts received during the Collection Period from customers
in payment of accounts receivables (including the Accounts Receivable) to the
specific outstanding invoice to which such payment relates.

ARTICLE IX. GENERAL PROVISIONS

9.1 Amendment and Waiver. This Agreement may be amended only by a writing
executed by each of the Parties. No waiver of compliance with any provision or
condition hereof, and no consent provided for herein, shall be effective unless
evidenced by an instrument in writing duly executed by the Party sought to be
charged therewith. No failure on the part of any Party to exercise, and no delay
in exercising, any of its rights hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise by any Party of any right preclude any
other or future exercise thereof or the exercise of any other right.

9.2 Assignment. No Party shall assign or attempt to assign any of its rights or
obligations under this Agreement without the prior written consent of each of
the other Parties.

9.3 Notices. Each notice, report, demand, waiver, consent and other
communication required or permitted to be given hereunder shall be in writing
and shall be sent either by registered or certified first-class mail, postage
prepaid and return receipt requested, or by facsimile or e-mail, addressed as
follows:

32

--------------------------------------------------------------------------------




       If to Buyer: Transcat, Inc. 35 Vantage Point Drive Rochester, New York
14624 Attention: Chief Financial Officer Fax: (585) 352-7788  e-mail:
mtschiderer@transcat.com          with a copy to: Harter, Secrest & Emery LLP
1600 Bausch & Lomb Place Rochester, New York 14604 Attention: James M. Jenkins,
Esq. Fax: (585) 232-2152  e-mail: jjenkins@hselaw.com          If to any of the
Seller Parties, to:   Excalibur Engineering, Inc. 9201 Irvine Blvd. Irvine, CA
92618 Attention: Christopher LaPlante, President Fax: (949) 246-2252  e-mail:
evochris@outlook.com          with a copy to: InterFocus Law, LLP 580 California
Street, Suite 1200 San Francisco, CA 94104 Attention: James Prenton, Esq. Fax:
(415) 625-9770  e-mail: james@interfocuslaw.com


Each such notice and other communication given by mail shall be deemed to have
been given when it is deposited in the United States mail in the manner
specified herein, and each such notice and other communication given by
facsimile or e-mail shall be deemed to have been given when it is so transmitted
and the appropriate answerback is received. Any Party may change its address for
the purpose hereof by giving notice in accordance with the provisions of this
Section 9.3.

9.4 Binding Effect. Subject to the provisions of Section 9.2, this Agreement
shall be binding upon and shall inure to the benefit of the Parties and their
respective successors and permitted assigns. This Agreement creates no rights of
any nature in any Person not a party hereto.

33

--------------------------------------------------------------------------------




9.5 Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the Laws of the State of New York applicable to agreements made
and to be performed entirely within such State. Any legal suit, action or
proceeding arising out of or related to this Agreement or the matters
contemplated hereunder shall be instituted exclusively in the federal courts of
the United States or the courts of the State of New York in each case located in
the City of Rochester and County of Monroe, and each Party irrevocably submits
to the exclusive jurisdiction of such courts in any such suit, action or
proceeding and waives any objection based on improper venue or forum non
conveniens. Service of process, summons, notice or other document by mail to
such Party’s address set forth herein shall be effective service of process for
any suit, action or other proceeding brought in any such court. Each Party
hereby waives the right to a trial by jury.

9.6 Effect of Agreement. This Agreement sets forth the entire understanding of
the Parties with respect to the subject matter hereof, and supersedes any and
all prior agreements, arrangements and understandings, written or oral, relating
to the subject matter hereof.

9.7 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable Law,
but if any provision of this Agreement shall be prohibited or invalid under
applicable Law, such provision shall be ineffective to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

9.8 Negotiated Transaction. The provisions of this Agreement were negotiated by
the Parties hereto and this Agreement shall be deemed to have been drafted by
all the Parties hereto, notwithstanding any presumptions at law to the contrary.
Each of the Parties hereto has had the opportunity to seek legal and/or other
professional counsel in connection with the negotiation and drafting of this
Agreement and with respect to the consummation of the transactions contemplated
hereby.

9.9 Headings; Counterparts. The Article and Section headings of this Agreement
are for convenience of reference only and do not form a part hereof and do not
in any way modify, interpret or construe the intention of the Parties. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

[Signature page follows]

34

--------------------------------------------------------------------------------




In Witness Whereof, the Parties have duly executed this Asset Purchase Agreement
on the date first written above.

Transcat, Inc.
 

By:  /s/ Michael J. Tschiderer   Michael J. Tschiderer, Chief Financial Officer


Excalibur Engineering, Inc.
 



By:  /s/ Christopher M. LaPlante   Christopher M. LaPlante, President



Christopher LaPlante Family Trust
Dated 12/23/97
 

By:  /s/ Christopher M. LaPlante   Christopher M. LaPlante, Trustee

 

/s/ Christopher M. LaPlante   Christopher M. LaPlante




--------------------------------------------------------------------------------




Table of Schedules and Exhibits

Upon request, Transcat, Inc. will furnish supplementally a copy of any schedule
or exhibit to this Asset Purchase Agreement to the Securities and Exchange
Commission.

Schedules Schedule 2.1(b) – Tangible Personal Property Schedule 2.1(e) -
Deposits and Prepaid Expenses Schedule 2.1(f) - Assigned Contracts Schedule
2.1(g) – Intellectual Property Schedule 2.2 – Excluded Assets Schedule 2.4 –
Purchase Price Allocation Schedule 4.1 – Shareholders Schedule 4.3 – Seller
Conflicts Schedule 4.6 – Absence of Change Schedule 4.8(b) – Compliance with
Laws (Permits) Schedule 4.9 - Condition of Purchased Assets Schedule 4.16 –
Legal Proceedings Schedule 4.18 – Insurance Schedule 4.19 – Labor Relations and
Employment Issues Schedule 4.20 – Employee Benefits Schedule 4.22 – Leased Real
Property; Existing Leases Schedule 4.23 – Product and Service Warranties
Schedule 4.25 – Officers, Directors and Shareholders Schedule 5.3 – Buyer
Conflicts   Exhibits Exhibit A – Form of Lease Agreement Exhibit B - Form of
Restrictive Covenant Agreement Exhibit C - Form of Consulting Agreement


--------------------------------------------------------------------------------